Citation Nr: 1823328	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  12-10 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to July 1979 and November 1990 to October 1991, with additional Reserves service.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In June 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The Board previously remanded this matter for further development in October 2010 and September 2017, which has been completed.  

The issue on appeal was originally characterized as service connection for fatigue and lightheadedness.  The Board, in the September 2017 remand, characterized the issue as shown on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).


FINDINGS OF FACT

1.  The Veteran is presumed to have been sound upon entering both active service periods with regard to a heart disorder.

2.  The Veteran's current heart disorder did not have onset in service or within a year of discharge, and is otherwise not related to service.


CONCLUSION OF LAW

The criteria for service connection for a heart disorder are not met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during active service.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Generally, in order to establish service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131 (2012).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2017).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases, to include cardiovascular diseases, manifesting to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C. §§ 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) (2017).

A veteran is presumed to be in sound condition on entry into service, except for those disabilities or disorders noted on examination for entry, or where clear and unmistakable evidence establishes that an injury or disease pre-existed service and was not aggravated by service.  38 U.S.C. § 1111 (2012); 38 C.F.R. § 3.304(b) (2017).  When the presumption of soundness attaches to a claim but there is a question of preexisting disability, VA has the burden of establishing by clear and unmistakable evidence (1) that a disability preexisted service and (2) that there was no aggravation during service.  Wagner v. Principi, 370 F. 3d 1089, 1096 (2004).

Analysis

The Veteran seeks service connection for a heart disorder.  He is currently diagnosed with hypertrophic obstructive cardiomyopathy.

Service treatment records from the Veteran's first period of service are negative for a diagnosed heart disability.  The Veteran was hospitalized for idiopathic atrial fibrillation in June 1984 during his reserves period (inactive duty).  

The Veteran was called to active duty in November 1990.  A physical examination was conducted on November 7, 1990 for purposes of activation; the examination revealed abnormal heart findings.  The Veteran was noted to have a history of PA tachy/fibrillation.  He was found fit for retention.  The accompanying Report of Medical History shows that he was on medication for a 5-year history of an irregular heart beat and received treatment at a VA hospital.  

In January 1991, the Veteran sought treatment at a VA medical center for loss of sensation in his hands with numbness and tingling attenuating from the left to the right hands for approximately 90 to 100 minutes and chest pain for about a week.  The Veteran was issued a permanent physical profile against strenuous physical exertion.  An April 1991 echocardiogram assessment was normal without evidence for idiopathic hypertrophic subaortic stenosis.  But also in April 1991, a medical board found the Veteran was not qualified for retention based on findings of a soft systolic ejection murmur, left lower sternal border; and cardiomyopathy.  The formal diagnosis was hypertrophic obstructive cardiomyopathy.  In May 1991, a Medical Evaluation Board (MEB) determined that the hypertrophic cardiomyopathy was incurred during a period of base pay.  However, in September 1991, a Physical Evaluation Board (PEB) determined that the Veteran's cardiomyopathy had existed prior to service and was not permanently aggravated by service after conducting additional development which included a hearing.

Post-service treatment records showed that starting in 1994, the Veteran sought treatment for symptoms (e.g., fatigue, lightheadness, and syncope) relating to his heart.  

In January 2000, the Department of the Army issued a Certificate amending the original diagnosis of hypertrophic cardiomyopathy from the Veteran's MEB physical disability processing to show that medical complaints (fatigue, chest and arm pain, lightheadedness, and near syncope) rendered him unfit from continuing military service.  These symptoms were the basis for his initial service connection claim.   

VA medical records show the Veteran was treated in April 2011 for episodes of lightheadedness with fatigue.  Non-prominent left ventricular hypertrophy was found on echocardiogram.  Subsequent VA treatment record show findings of non-obstructive coronary artery disease (cardiomyopathy) treated with medication.

At his June 2017 hearing, the Veteran asserted his heart disorder was aggravated by his period of active service from November 1990 to October 1991.  He asserted that the physical stress of service, including as a result of his military occupational specialty and duties as PT instructor, caused him to develop cardiomyopathy.  See Hearing Transcript, 3-4, 9.

The Board remanded the appeal in September 2017 for a VA examination to determine the nature and etiology of his heart disorder.  At a VA examination in December 2017, a VA examiner opined that the evidence is not clear and unmistakable evidence that a heart disorder preexisted a period of active duty.  The examiner opined that the Veteran did not have hypertrophic obstructive cardiomyopathy (HOCM) prior to or during the active duty period from November 1990 to October 1991.  The examiner noted that the activation physical revealed a history of atrial fibrillation/irregular heartbeat, but a normal echocardiogram.  The examiner that explained that while an abnormal EKG voltage result suggested possible HOCM, further testing (Holter monitor and two echocardiograms) was negative for hypertrophic cardiomyopathy.  The examiner further noted that the Veteran was initially diagnosed with idiopathic atrial fibrillation in 1984.

Based on this competent opinion, and the available service treatment records, the Veteran must be presumed to have entered service in sound condition.  38 U.S.C. § 1111 (2012).  Therefore, the question is whether the Veteran's current heart disorder of hypertrophic cardiomyopathy had onset in service, or is otherwise related to service. 

At the VA examination in December 2017, the VA examiner thoroughly reviewed the Veteran's medical history, claims folder, and conducted an in-person examination.  The examiner opined that the Veteran does not have a heart disorder that onset during, or is otherwise related to, any period of active service.  The examiner opined that hypertrophic obstructive cardiomyopathy is less likely than not related to service.  The rationale was that the Veteran did not have a confirmed diagnosis of hypertrophic obstructive cardiomyopathy during his active service period from November 1990 to October 1991.  At the November 1990 physical, the Veteran had a normal echocardiogram.  Additional testing was conducted and both the Holter monitor and echocardiogram results were negative for hypertrophic cardiomyopathy.  The initial diagnosis for left ventricular hypertrophy was not until April 2011, which was 20 years after separation from service.  The examiner also indicated that the Veteran does not have another active heart diagnosis and is not being treated for another heart disorder.  With regard to the Veteran's idiopathic atrial fibrillation disorder that was initially diagnosed in June 1984, the examiner noted that the condition was converted by medication and treated for several years after.  The Veteran did not have a current diagnosis for atrial fibrillation during the appeal period or as of the date of the examination.  

The aforementioned medical opinion is persuasive and is not favorable on the question of causal nexus.  This opinion reflects consideration of the Veteran's clinical history and self-reported history and is supported by cogent rationale.  There is no competent opinion to the contrary.  In addition, the January 2000 Certificate was amended to reflect that the plethora of medical complaints of idiopathic origin had resulted him in being unfit for service, not hypertrophic cardiomyopathy, thereby further showing a lack of nexus between the current heart disorder and active service.  

The Board has considered the Veteran's testimony.  The Veteran is competent to report experiencing heart-related complaints in service and afterward; however, he has not demonstrated the medical expertise so as to opine on the etiology of his current heart disorder, as this is not a simple medical matter.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson, 581 F.3d at 1316. 

The competent and credible evidence also fails to show that the current heart disorder was diagnosed in service or within one year of separation from service.  The initial diagnosis of cardiomyopathy was not until 2011, many years after service.  As such, service connection based on the presumption of chronic disease and continuity of symptomatology under 38 C.F.R. § 3.303(b), 3.307, and 3.309, is not warranted.

The preponderance of the evidence is against the Veteran's claim for service connection for a heart disorder.  There is no doubt to be resolved and service connection is not warranted.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Service connection for a heart disorder is denied.



____________________________________________
D. JOHNSON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


